DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 12/16/2021. Claims 1-15, 19, 21-25 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2012/0224612) in view of Lou et al. (US Pub. No. 2019/0150117) in further view of Barr et al. (US Pub. 2012/0213231).
Regarding claim 1, Kim discloses an apparatus of Orthogonal Frequency-Division Multiplexing (OFDM) transmission (paragraph 5: IEEE 802.11 OFDM), the apparatus comprising:
a segment parser to parse data bits of a Physical layer (PHY) Protocol Data Unit (PPDU) (paragraph 58: PPDU is modified to support different modulation schemes and transmits on per segment basis) into a first plurality of data bits and a second plurality of 
 the PPDU to be transmitted in an OFDM transmission over an aggregated bandwidth comprising a first channel in a first frequency band and a second channel in a second frequency band (figures 4a and 4b: paragraph 61: two contiguous or non-contiguous 80 MHz frequency bands), the first plurality of data bits to be transmitted over the first channel in the first frequency band, the second plurality of data bits to be transmitted over the second channel in the second frequency band (figures 4a and 4b: paragraph 61);
	a first baseband processor to encode and modulate the first plurality of data bits according to a first OFDM Modulation and Coding Scheme (MCS) for transmission over the first channel in the first frequency band (figures 9a-c; figure 10; paragraph 82-87: each segment has different MCS); and
a second baseband processor to encode and modulate the second plurality of data bits according to a second OFDM MCS for transmission over the second channel in the second frequency band (figures 9a-c; figure 10; paragraph 82-87: each segment has different MCS).
Kim does not teach to parse scrambled data bits of a Physical layer (PHY) Protocol Data Unit (PPDU) into first and second plurality of bits.
However, in the same field of 802.11ac, Lou discloses parse scrambled data bits of a Physical layer (PHY) Protocol Data Unit (PPDU) into first and second plurality of bits (paragraphs 5 and 70: scrambler module, PPDU is segmented into two spatial streams).

The motivation would have been for 802.11ac standard.
Kim does not teach parse a PDU into a first plurality of data bits based on a first number of data bits per OFDM symbol for a first channel and into a second plurality of data bits based on a second number of data bits per OFDM symbol for a second channel.
However, in the same field of PDU splitting, Barr discloses parse a PDU into a first plurality of data bits based on a first number of data bits per OFDM symbol for a first channel and into a second plurality of data bits based on a second number of data bits per OFDM symbol for a second channel (paragraphs 16, 17, 18-28, and 57: NBAS,1, NBAS,2: number of bits per OFDM symbol for primary and extension channels or MBAS,1 and MBAS,2: max number of bits per OFDM symbol for each channel i. A-PDU comprises a number of bytes M are to be divided into M1 and M2 bits for transmission over primary and secondary channels using NBAS,1, NBAS,2, or MBAS,1 and MBAS,2: number of bits per OFDM symbol for primary and extension channels).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim parse a PDU into a first plurality of data bits based on a first number of data bits per OFDM symbol for a first channel and into a second plurality of data bits based on a second number of data bits per OFDM symbol for a second channel.


Regarding claim 2, all limitations of claim 1 are disclosed above. Kim further teaches first channel in first frequency band, and second channel in second frequency band (figures 4a and 4b; paragraph 61: message A is segmented to A1 and A2 for corresponding 80 MHz bandwidth transmission). Kim does not teach but Barr discloses the segment parser is configured to determine the first number of data bits per OFDM symbol based on one or more first parameters corresponding to the first, and to determine the second number of data bits per OFDM symbol based on one or more second parameters corresponding to the second channel in the second frequency (see paragraph 23; formula to determine MBAS,1 and MBAS,2. The parameters is/are kLDPCmax, i).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim the segment parser is configured to determine the first number of data bits per OFDM symbol based on one or more first parameters corresponding to the first, and to determine the second number of data bits per OFDM symbol based on one or more second parameters corresponding to the second channel in the second frequency.
The motivation would have been for parity check (LPDC).
Regarding claim 5, all limitations of claim 1 are disclosed above. Kim further teaches the first channel comprises a first aggregated channel comprising an aggregation of a first channel bandwidth in the first frequency band and a second 
Regarding claim 6, all limitations of claim 5 are disclosed above. Kim further teaches the first baseband processor comprises a first encoder to encode the first plurality of data bits into a first plurality of encoded data bits, and a first stream parser to parse the first plurality of encoded data bits into a first plurality of spatial streams, and wherein the second baseband processor comprises a second encoder to encode the second plurality of data bits into a second plurality of encoded data bits, and a second stream parser to parse the second plurality of encoded data bits into a second plurality of spatial streams (paragraph 53 and Table 2: Nss=3: 3 spatial streams).
Regarding claim 8, all limitations of claim 5 are disclosed above. Kim further teaches wherein the first channel bandwidth in the first frequency band is contiguous to the second channel bandwidth in the first frequency band first, and wherein the first channel bandwidth in the second frequency band is contiguous to the second channel bandwidth in the second frequency band (see figures 5a and 5b; paragraphs 64-66).
Regarding claim 9, all limitations of claim 5 are disclosed above. Kim further teaches the first channel bandwidth in the first frequency band is non-contiguous to the second channel bandwidth in the first frequency band, and wherein the first channel bandwidth in the second frequency band is non-contiguous to the second channel bandwidth in the second frequency band (figure 3; paragraph 61: non-contiguous band).
claim 11, all limitations of claim 1 are disclosed above. Kim further teaches the first channel comprises a first 160MHz channel, 80MHz channel or 40MHz channel, and the second channel comprises a second 160MHz channel, 80MHz channel or 40MHz channel (see figures 5a and 5b; paragraphs 64-66).
Regarding claim 13, all limitations of claim 1 are disclosed above. Kim further teaches the first frequency band comprises a 6 Gigahertz (GHz) wireless frequency band, and the second frequency band comprises a 5GHz wireless frequency band or a 2.4GHz wireless frequency band (paragraph 50: 802.11ac with Very High Throughput of 6 Ghz and backward comp ability of 802.11 with 5 Ghz).
Regarding claim 15, all limitations of claim 1 are disclosed above. Kim does not teach but Lou teaches the apparatus comprising one or more antennas, a memory and a processor (see figure 1b).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim the apparatus comprising one or more antennas, a memory and a processor.
The motivation would have been for system processing.

Claims 7  and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kim et al. (US Pub. No. 2012/0224612) in view of Lou et al. (US Pub. No. 2019/0150117) in view of Barr et al. (US Pub. 2012/0213231) in view of Kwon et al. (US Pub. No. 2016/0066338).
Regarding claim 7, all limitations of claim 5 are disclosed above. Kim further teaches a 160 MHz bandwidth with four 40 MHz BWU, two 40 MHz BWUs in one 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute in Kim a 320 MHz bandwidth for a 160 MHz bandwidth with predictable result of 802.11ac transmission.
Regarding claim 10, all limitations of claim 1 are disclosed above. Kim does not teach but Kwon discloses a 320 MHz channel (paragraph 90 and figure 7).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute in Kim a 320 MHz bandwidth for a 160 MHz bandwidth with predictable result of 802.11ac transmission.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim et al. (US Pub. No. 2012/0224612) in view of Lou et al. (US Pub. No. 2019/0150117) in view of Barr et al. (US Pub. 2012/0213231) in view of Lee et al. (US Pub. No. 2016/0286551).
Regarding claim 12, all limitations of claim 1 are disclosed above. Kim does not teach but Lee discloses the aggregated bandwidth comprises a wide channel bandwidth (BW) of at least 160 Megahertz (MHz), the wide channel BW covering at least first and second consecutive 80MHz channel BWs, the apparatus configured to transmit the PPDU over the wide channel BW according to a tone plan comprising a wide resource unit (RU) comprising at least 1992 tones, the tone plan comprising 996 tones of the first 830MHz channel BW assigned to a first portion of the wide RU, 996 tones of the second 80MHz channel BW assigned to a second portion of the wide RU, and a Direct Current (DC) portion between the first and second portions of the wide RU comprising a plurality 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim the aggregated bandwidth comprises a wide channel bandwidth (BW) of at least 160 Megahertz (MHz), the wide channel BW covering at least first and second consecutive 80MHz channel BWs, the apparatus configured to transmit the PPDU over the wide channel BW according to a tone plan comprising a wide resource unit (RU) comprising at least 1992 tones, the tone plan comprising 996 tones of the first 830MHz channel BW assigned to a first portion of the wide RU, 996 tones of the second 80MHz channel BW assigned to a second portion of the wide RU, and a Direct Current (DC) portion between the first and second portions of the wide RU comprising a plurality of guard tones that separate between the first and second 80MHz channel BWs.
The motivation would have been for greater bandwidth/tones/subcarriers.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over.
Kim et al. (US Pub. No. 2012/0224612) in view of Lou et al. (US Pub. No. 2019/0150117) in further view of Barr et al. (US Pub. 2012/0213231) in view of Chen et al. (US Pub. No. 2019/0109684) with at least provisional 62/625,293 cited in parallel.
Regarding claim 14, all limitations of claim 1 are disclosed above. Kim does not teach but Cherian discloses wherein the first channel in the first frequency band comprises a first channel in a 6 Gigahertz (GHz) wireless frequency band, and 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Kim the first channel in the first frequency band comprises a first channel in a 6 Gigahertz (GHz) wireless frequency band, and the second channel in the second frequency band comprises a second channel in the 6GHz wireless frequency band.
The motivation would have been to increase peak system data rate for 6 GHz band (paragraph 85).

Claims 19, 21, 22, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2019/0109684) with at least provisional 62/625,293 cited in parallel.
Regarding claim 19, Chen discloses an apparatus comprising circuitry and logic configured to cause a wireless communication station (STA) (see figure 2 wireless device 202) to:
	generate a Physical layer (PHY) Protocol Data Unit (PPDU) (paragraph 72; provisional 62/625,293’s paragraph 45) for transmission over a wide channel bandwidth (BW) of 320 Megahertz (MHz) (see figure 4a; 400d with 4x80 MHz bandwidth; paragraphs 86 and 87; provisional 62/625,293: figure 4a; 400d with 4x80 MHz bandwidth, paragraph 60), the wide channel BW covering first and second see figure 4a; 400d with 4x80 MHz bandwidth; provisional 62/625,293: figure 4a; 400d with 4x80 MHz bandwidth; paragraph 60); and
	communicate the PPDU over the wide channel BW according to a tone plan comprising a wide resource unit (RU) comprising at least 3984 tones, the tone plan comprising 996 tones of the first 80MHz channel BW assigned to a first portion of the wide RU, 996 tones of the second 80MHz channel BW assigned to a second portion of the wide RU, 996 tones of the first 80MHz channel BW assigned to a third portion of the wide RU, 996 tones of the first 80MHz channel BW assigned to a fourth portion of the wide RU (paragraph 89; see figure 4b; last row and last column, 4x996 tone RU for CBW 80x4 and a total of 3984 tones; provisional 62/625,293: figure 4b; last row and last column, 4x996 tone RU for CBW 80x4, paragraph 60).
	Chen does not explicitly disclose a Direct Current (DC) portion between the first and second portions of the wide RU comprising a plurality of guard tones that separate between the first and second 80MHz channel BWs.
	However, Chen discloses for 996 tone plan for contiguous 80 MHz bandwidth, there is Direct Current portion between 80 MHz/996 RUs comprising a plurality of guard tones (see figure 6D DC tones between 996 RUs; paragraphs 100 and 101; provisional 62/625,293’s 6D DC tones between 996 RUs; paragraph 73).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chen a Direct Current (DC) portion between the first and second portions of the wide RU comprising a plurality of guard tones that separate between the first and second 80MHz channel BWs.

Regarding claim 21, all limitations of claim 20 are disclosed above. Chen further teaches the tone plan comprises a first null portion and a second null portion, the first null portion between a first sub-portion and a second sub-portion of the first portion of the wide RU, the second null portion between a first sub-portion and a second sub-portion of the second portion of the wide RU, the first null portion comprising a plurality of DC tones of the first 80MHz channel BW, the second null portion comprising a plurality of DC tones of the second 80MHz channel BW (see figure 6D; paragraph 100 and 101: DC tones between sub-portions of 80 MHz or 160 MHz (80+80 MHz).
Regarding claim 22, all limitations of claim 19 are disclosed above. Chen further teaches the third portion of the wide RU is before the first portion of the wide RU, and the fourth portion of the wide RU is after the second portion of the wide RU (see figure 4 400d: the edge portions are the third and fourth portions of the wide RU).
Regarding claim 23, all limitations of claim 19 are disclosed above. Chen further teaches the tone plan comprises only RUs having a size greater than 26 tones (see figure 4B: 996 tone RU is greater than 26 tones).
Regarding claim 25, all limitations of claim 19 are disclosed above. Chen further teaches one or more antennas, a memory and a processor (see figure 2).

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen et al. (US Pub. No. 2019/0109684) with at least provisional 62/625,293 cited in parallel, in view of Lee et al. (US Pub. No. 2016/0286551).
claim 24, all limitations of claim 19 are disclosed above. Chen does not teach but Lee discloses teaches the tone plan comprises an aggregated RU comprising two or more non-consecutive 26-tone RUs (figure 12 and paragraph 155: one 26 tones RU on each side of the center resource unit).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chen the tone plan comprises an aggregated RU comprising two or more non-consecutive 26-tone Rus.
The motivation would have been for interference reduction.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3’s and claim 4’s limitations, as appropriate, are not known in the art or if they are disclosed are contained in too many disparate references to be suitable for combining with the main reference(s).

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 

	Examiner notes that a newly discovered reference, Barr et al., discloses the claimed limitation. Thus, the argument is moot.
	In pages 8-10 of Remark, regarding claim 19, the Applicant argues that Lee does not teach the limitations of claim 19.
	Examiner notes that a newly discovered reference, Chen et al., discloses the claimed limitation. Thus, the argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466